               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHARLES L. MCGEE, #L7157                                                PLAINTIFF

v.                                               CAUSE NO. 1:17CV224-LG-RHW

ARAMARK FOOD SERVICES CORP., ET AL.                                  DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION
             AND DISMISSING CLAIMS AGAINST JOY ROSS

      This cause comes before the Court on the [62] Report and Recommendation of

United States Magistrate Judge Robert H. Walker entered October 1, 2018 in this

prisoner civil rights lawsuit. Magistrate Judge Walker reviewed the efforts made

by the Court and Plaintiff to locate and serve one of the defendants, Joy Ross.

Despite these efforts, Plaintiff has not effected service on Ross. The Magistrate

Judge therefore recommended that Plaintiff’s claims against Ross be dismissed

without prejudice.

      There has been no objection to the Report and Recommendation filed, and the

time for doing so has passed. In such circumstances, the Court need only review the

Report and Recommendation and determine whether it is either clearly erroneous

or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).

Having conducted the required review, the Court finds that the Magistrate Judge’s

findings and conclusions are neither clearly erroneous nor contrary to law.

Therefore, the Report and Recommendation will be adopted as the opinion of this

Court, and Plaintiff’s claims against Joy Ross dismissed without prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [62] Report
and Recommendation of United States Magistrate Judge Robert H. Walker entered

October 1, 2018 is adopted as the finding of this Court.

        IT IS FURTHER ORDERED AND ADJUDGED that the Plaintiff’s claims

against Joy Ross are DISMISSED without prejudice pursuant to Fed. R. Civ. P.

4(m).

        SO ORDERED AND ADJUDGED this the 5th day of November, 2018.



                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
